Citation Nr: 1727295	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-00 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) from May 6, 2003 to April 19, 2005, in excess of 30 percent from April 20, 2005 to September 16, 2007, in excess of 50 percent from September 17, 2007 to September 14, 2015, and in excess of 70 percent from September 15, 2015 thereafter.

2.  Entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Washington D.C. Regional Office (RO) of the Department of Veterans Affairs (VA) which, denied service connection for PTSD.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of entitlement to a TDIU as part of this appeal, the TDIU claim has been raised during the pendency of the increased rating claim for PTSD.  The Veteran also filed a formal application for increased compensation based on unemployability in October 2015.  The Board finds that a claim for TDIU must be included as part and parcel of his underlying claim for increased rating for PTSD, rather than a separate claim for benefits.  On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for an increased initial rating for PTSD.  Hence, the Board assumes jurisdiction over the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra.

In a July 2007 rating decision, the AOJ granted service connection for PTSD with a noncompensable evaluation effective May 6, 2003.

In a November 2009 rating decision, the AOJ granted an increased rating for PTSD with an evaluation of 10 percent effective May 6, 2003, an evaluation of 30 percent from April 20, 2005, and an evaluation of 50 percent from September 16, 2007 thereafter.

In an April 2017 rating decision, the AOJ granted an increased rating for PTSD with an evaluation of 70 percent effective September 15, 2015.  The Board notes that the Court has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, as the Veteran did not receive the maximum increase available, the issue remains on appeal and the Board has characterized the issue accordingly.  The Veteran did not request a hearing.

The Veteran was scheduled for a VA psychiatric examination in May 2017, but failed to report.  The Veteran did not provide good cause for his failure to report.

In a June 2017 rating decision, the AOJ denied entitlement to a TDIU.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Prior to April 20, 2005, the Veteran's PTSD was not productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From April 20, 2005 to September 16, 2007, the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

3.  From September 17, 2007 to September 14, 2015, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.

4.  From September 15, 2015, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.
CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to April 20, 2005, in excess of 30 from April 20, 2005 to September 16, 2007, in excess of 50 percent from September 17, 2007 to September 14, 2015, and in excess of 70 percent from September 15, 2015 thereafter, have not been met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.655, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was scheduled for a VA psychiatric examination in May 2017, but failed to report to the examination.  The Veteran did not provide good cause for his failure to report to the examination.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Rating for PTSD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson is warranted.  Fenderson v. West, 12 Vet. App 119 (1999).  In Fenderson, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings are warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board also notes that effective August 4, 2014, the regulations governing the rating of mental disorders were updated to replace all references to the DSM-IV with references to the DSM-V, which no longer utilizes the GAF score system.  80 Fed. Reg. 53,14308 (Mar. 19, 2015).  However, this change does not apply to claims that were certified for appeal to the Board, even if such claims were subsequently remanded.  Id.  As the Veteran's claim had been certified to the Board, prior to the effective date of the change, the DSM-IV is still applicable to his claim.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

Evidence

The Veteran seeks a higher rating for his service-connected PTSD.  The Veteran contends that his PTSD symptoms have more closely approximated a 70 percent rating for many years.  The Veteran asserts that his PTSD has prevented him "from fully competitive work with regular pace and persistence on a regular 40 hour per week basis" since 2005.  The Veteran provided lay statements dated from 2008 through 2013 from his daughters, associates and coworkers that describe the Veteran's difficulty getting along with others at home and work, along with periods of anger and inappropriate outbursts.  In a statement dated May 2017, submitted on behalf of the Veteran by his attorney, the Veteran contends that his symptoms have prevented him from obtaining and maintaining substantially gainful employment for years.  The Veteran asserts that his employment at times has been marginal and without question represented a protected work environment.  The Veteran contends that he resides in the country of Laos because he cannot relate to Americans and feels that Thailand and Laos are more tolerant of aberrant behavior.

A private psychiatric report from Dr. T.S., dated December 26, 2002, indicated that the Veteran had a diagnosis of major depressive disorder and PTSD.  The report noted the Veteran was being treated with sodium valproate (also known as Depakote).  Dr. T.S. indicated that with treatment the Veteran was more relaxed and could focus better, although the Veteran still found it difficult to get along with other people around him.

A private psychiatric report from Dr. T.S., dated April 20, 2005 indicated a diagnosis of PTSD.  This report also indicated that the Veteran was impaired/disabled from his condition.  The doctor indicated that the Veteran had intrusive distressing recollections on a daily basis and reexperienced the event.  The report indicated that the Veteran had trouble thinking clearly when he heard airplanes.  The Veteran reported that he had recurring dreams about the events and that he was afraid to sleep normally and either drank himself to bed or read until he fell asleep.  The Veteran reported that he was afraid to turn off the lights and that the reexperienced events interfered with his ability to speak to others and made him afraid of others.  The report indicated impairment and decrease in work efficiency although the Veteran functioned satisfactorily.  The Veteran had routine behavior, self-care and normal conversation.  The report did not indicate flattened affect, circumstantial speech or impaired thinking.

A PTSD Disability Work Capability Evaluation from Dr. T.S. dated April 20, 2005 indicated the Veteran was impaired or disabled from his service-connected PTSD.  The evaluation indicated that the degree of the Veteran's impairment or disability was markedly limited.  The evaluation further noted the Veteran's service-connected disabilities prevented fully competitive work with regular pace and persistence on a 40 hour per week basis.  The evaluation noted the Veteran was totally and permanently disabled since October 1968.

A private psychiatric report from Dr. T.S., dated September 17, 2007 indicated a diagnosis of manic depressive disorder, in remission as well as a diagnosis of PTSD.  The report indicated that the Veteran continued to be prescribed sodium valproate and alprazolam as well as psychotherapy.  The doctor indicated that the symptoms noted in prior reports were still very much in evidence.  The doctor indicated the symptoms as distressing intrusive thoughts, frequent nightmares, flashbacks of past traumatic experiences during the Vietnam War and strong reactions to the disturbing symptoms.  The doctor noted that the Veteran continued to have difficulty getting along with and relating to most people outside his immediate family and had become more temperamental with people around him.  The Veteran reported frequent bad tempered rows and arguments with business partners and clients.  The Veteran also complained of increased forgetfulness and loss of working efficiency because of PTSD symptoms.  The report indicated an increased deficiency in work performance.

A private examination dated September 25, 2009 indicated a diagnosis of PTSD with a GAF score of 51-60 due to the PTSD.  The doctor indicated the Veteran continued to have sleep problems and used alprazolam and alcohol to help him sleep.  The Veteran reported continued episodes of irritability and outbursts.  The Veteran did not report psychiatric hospitalizations.  The Veteran reported intrusive thoughts two or three times a week, which could cause moderate distress and disruption of activities, but were manageable.  The Veteran reported no remission in his symptoms at the time.  The Veteran was treated with Prozac.  The Veteran indicated that he continued to get upset easily and yelled at people for small reasons.  The report indicated that the Veteran usually worked on projects and last worked in December 2008.  He usually worked on 1 to 4 projects per year in water engineering.  The Veteran stated that he had usually been able to complete work on projects but most employers would not rehire him because he was argumentative and irritable, and did not get along with coworkers very well.  The Veteran had been married and divorced three times.  He had two children but was not close to any of his family.  He reported having a few friends but was not close with them and he denied having any close friends.  The doctor noted that the Veteran did not have impairment of thought processes or communication and no loosening of associations.  The Veteran denied delusions or hallucinations.  The Veteran was cooperative during the evaluation, but did not maintain good eye contact.  His behavior was appropriate.  The Veteran denied suicidal or homicidal ideation, plan or intent.  He was alert and oriented to all spheres.  The examiner reported that the Veteran's memory, both short and long term, were appropriately normal.  He had no abnormal behavior during the evaluation.  The Veteran's rate of speech was normal and content was appropriate and coherent.  The Veteran reported no history of panic attacks and there was no anxiety during the examination.  The doctor reported the Veteran was dysphoric on examination.  He had some avoidance and numbing.  He did not show heightened physiological arousal.  He did not report reexperiencing or flashbacks but did report intrusive thoughts.  The doctor indicated that Veteran had a problem maintaining relationships.  He was able to complete projects for work but rarely asked to carry out another project due to his inability to get along with other people.  He did not have close friends and did not have any recreational pursuits.  The doctor further indicated that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas of work, school, family relations, judgment, thinking and mood.  The doctor also indicated the PTSD symptoms were not severe enough to require continuous medication.

An examination report from P.S., Clinical Psychologist, dated October 8, 2009 indicated the Veteran was alert and oriented to all spheres.  The Veteran's eye contact was appropriate.  His conversational speech was fluent, and there were no obvious motor difficulties observed.  His affect was appropriate, but he sometimes looked irritated.  The Veteran was able to present his history in a clear and coherent fashion and had normal recall or recent and remote details.  The Veteran demonstrated significant frustration on tasks he perceived as difficult.  He looked uncomfortable when taking the psychological test. The Veteran had moderate symptoms of depression on the Beck Depression Inventory - Second Edition.  He endorsed mild symptoms on Beck Anxiety Inventory.  He denied suicidal ideation.  The examiner indicated there were signs of depression, anxiety, passive aggressive, impulsivity, low self-esteem, and ego weakness found in the projective tests.  The examiner indicated the Veteran appeared to be experiencing difficulties with attachment, affect regulation and self-satisfaction.

A February 2012 private report notes a GAF score of 71, indicative of transient symptoms and expected reactions to psychological stressors.  The examiner indicated that there was an occasional decrease in work efficiency and intermittent periods to perform occupational tasks although the Veteran reportedly continued to generally function satisfactorily with normal routine behavior, self-care and conversation.  The examiner reported that the Veteran had been married since 1992 but his spouse had died in 2011.  He maintained relationships with his two daughters and a sister who had schizophrenia.  The examiner also indicated that the Veteran had hypervigilance, an exaggerated startle response, difficulty staying asleep, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or worklike setting.

In an August 2012 report, the Veteran's private physician reported a GAF score of 50.  However, again the private physician identified only an occasional decrease in work efficiency and intermittent periods to perform occupational tasks although he continued to generally function satisfactorily with normal routine behavior, self-care, and conversation.  On examination, the Veteran had anxiety, suspiciousness, panic attacked occurring weekly or less, chronic sleep impairment, impaired judgment, disturbances of motivation and mood, and some impaired impulse control.  

In a 2013 Self Report of Mental Health Symptoms the Veteran reported feelings of hopelessness, intrusive thoughts, lack of joy, difficulty with decisions, lack of relationships, lack of work due to behavior, fear of snipers and loud noises, tension, feelings of failure, great effort to start tasks, outbursts of anger and erratic behavior, difficulty sleeping, thoughts of suicide with a plan, feelings of depression, shortness of breath when with others, anxiety in the company of others, emotional numbness, inability to gain or maintain employment, irritability, avoidance of situations that cause anxiety, thrill seeking for adrenaline rush, flashbacks, difficulty expressing himself, poor family relations, discussions in his mind, fear of living in the United States, erratic and unreliable quality and quantity of his work, feelings of elation and fear, often very angry or hostile, repeated disturbing memories, and thoughts or images of a stressful military experience.

A Review PTSD DBQ dated September 15, 2015 indicated the Veteran had a diagnosis of PTSD and a GAF score of 41.  The doctor indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported symptoms of depressed mood, anxiety, suspiciousness, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence, and neglect of personal appearance and hygiene.  The examiner did not find total occupational and social impairment and noted that the Veteran was capable of managing his own financial affairs.  He indicated that the Veteran's symptoms were consistent with a 70 percent rating.

The Veteran was scheduled for a VA psychiatric examination in May 2017, but failed to report.  The Veteran did not provide good cause for his failure to report.

In connection with this appeal in 2012, the Veteran submitted a statement detailing an extensive work history all over the world including work as a geographic information system specialist, irrigation specialist, irrigation operations and maintenance specialist, water harvesting program specialist, agriculture field research and extension specialist, environmental assessment specialist institutional strengthening specialist/team leader, procurement specialist, and basin modeling specialist.  He described his work and difficulty with getting along with coworkers in some of those jobs.  The record also shows that he has Bachelor's degree in behavioral geography, and Master's degrees in behavioral geography and irrigation engineering.

Analysis

The Veteran is seeking an initial evaluation in excess of 10 percent for PTSD from May 6, 2003 to April 19, 2005, in excess of 30 percent from April 20, 2005 to September 16, 2007, in excess of 50 percent from September 17, 2007 to September 14, 2015, and in excess of 70 percent from September 15, 2015 thereafter.  The Veteran contends that his symptoms have more closely approximated a 70 percent rating for many years as evidenced by medical records and lay testimony associated with the claims file.

The December 26, 2002 private psychiatric report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 10 percent, but not a 30 percent rating.  The private examiner noted that the Veteran had difficulty relating to others, but responded well to treatment and it helped him feel more relaxed and calm.  This report did not indicate impairment other than periods of significant stress in the Veteran.

The April 20, 2005 private psychiatric report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 30 percent, but not a 50 percent rating.  The private examiner indicated the Veteran experienced impairment and decrease in work efficiency although the Veteran functioned satisfactorily.  The Veteran had routine behavior, self-care and normal conversation.  The report did not indicate flattened affect, circumstantial speech or impaired thinking.  However, the report indicated daily recurrent and intrusive recollections.

The September 17, 2007 private psychiatric report indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 50 percent, but not a 70 percent rating.  The private examiner indicated a worsening of symptoms and increased deficiency in work performance.  The Veteran continued to have difficulty relating to people and had arguments with business partners and clients.  Additional supporting documentation regarding the Veteran's work history provided by the Veteran and his associates and coworkers support the examiners opinion of the Veteran's symptoms and the worsening of relationships with others affecting the Veteran's work performance.

While the September 2009 private examiner concluded that the Veteran's PTSD was productive of deficiencies in most areas of work, school, family relations, judgment, thinking and mood, objective findings showed no impairment of thought processes or communication and no loosening of associations; no delusions or hallucinations; appropriate behavior; and no suicidal or homicidal ideation, plan or intent.  He was alert and oriented to all spheres, and his memory, both short and long term, were appropriately normal.  The Veteran's rate of speech was normal and content was appropriate and coherent, and he reported no history of panic attacks.  There was some avoidance and numbing, but no heightened physiological arousal.  He did not report reexperiencing or flashbacks but did report intrusive thoughts.  The doctor indicated that Veteran had a problem maintaining relationships, and while he was able to complete projects for work, he was rarely asked to carry out another project due to his inability to get along with other people.  He did not have close friends and did not have any recreational pursuits.  The Board finds that this is more consistent with the assigned 50 percent rating during this period and productive of occupational and social impairment with reduced reliability and productivity.  The two 2012 reports similarly report symptoms more consistent with the 50 percent rating assigned during this time rather than a 70 percent rating.

The September 15, 2015 Review PTSD DBQ indicated that the Veteran's PTSD was productive of symptoms and impairment compatible with a 70 percent, but not a 100 percent rating.  The private examiner indicated the Veteran had a GAF score of 41.  The private doctor indicated that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The objective findings shown on repeat private examination cumulatively constitute the most probative evidence of record as the examiners were aware of the Veteran's medical history, and provided what appear to be appropriate testing and reported thorough objective findings.  The Board therefore attaches significant probative value to these opinions, and the most probative value in this case.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

While the Board acknowledges and has considered the lay statements of record including those from the Veteran's daughters, associates, and coworkers on his behalf, the Board has given them appropriate weight where they are consistent with the objective medical evidence of record.  However, the Board, as noted above, has accorded greater weight to the objective evidence of record as the medical examiners have the training or expertise in medical matters and this issue involves a medical determination that is complex.  Therefore, the private medical evidence is more probative regarding the Veteran's claims in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013), acknowledged the "symptom-driven nature" of the General Rating Formula.  The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (emphasis added).  The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Although Vazquez-Claudio confirms that symptomatology will be the primary focus in cases for higher ratings for psychiatric impairment, it did not hold that the Board may treat the symptoms listed in General Rating Formula as a checklist from which the criteria are mechanically applied.   Each list of symptoms associated with the 30 percent, 50 percent, 70 percent and 100 percent ratings in the General Rating Formula is preceded by the words "such as," confirming that the listed symptoms are simply examples.  Instead, the Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  See 713 F.3d at 118.  Thus, when making such an assessment, the Board is mindful of how the frequency, severity, and duration of those symptoms affect occupational and social impairment.

The Board is aware that the symptoms listed under the particular percentage evaluations are essentially examples of the type and degree of symptoms for those evaluations, and that the Veteran need not demonstrate those exact symptoms to warrant higher ratings.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 10 percent rating from May 6, 2003 to April 19, 2005, a 30 percent from April 20, 2005 to September 16, 2007, a 50 percent from September 17, 2007 to September 14, 2015, a 70 percent from September 15, 2015 thereafter.

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe the disability symptomatology.  There have not been any hospitalizations or marked interference with employment beyond what is specifically articulated in the rating code for PTSD which specifically considers industrial impairment at the various levels, as noted above.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

Governing law and regulation provide that a TDIU is granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 and 4.19.

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of at least 70 percent.  38 C.F.R. § 4.16 (a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran's TDIU claim has been raised during the pendency of the increased rating claim for PTSD pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.  The Veteran also filed a formal TDIU claim in October 2015.

The Veteran's current service-connected disability is PTSD.  His rating for PTSD has been 70 percent since September 15, 2015.

A review of the evidence of record demonstrates that the Veteran reported that he last worked full-time in 2011.  On his formal claim for TDIU in October 2015, he noted that his PTSD first affected full-time employment in August 1979.  He noted that he last worked full time and he became too disabled to work in February 2011.  He reported full-time employment from June 2006 to February 2011, with few brief gaps in employment.  In the reported employment, he worked as a geographic information system specialist and an environmental technician.  During this period, he worked at least 40 hours per week, and usually more.  He stated that he left his last job because of his disability.  He said he completed 4 years of college and listed additional training in the use of ArcInfo and ArcView GIS software.

A private psychiatric report dated December 26, 2002 indicated that the Veteran was more relaxed and could focus better, although the Veteran still found it difficult to get along with other people around him.

In an April 2005 PTSD Disability Work Capability Evaluation, the private examiner reported that the Veteran's service-connected disabilities prevented fully competitive work with regular pace and persistence on a 40 hour per week basis.  The evaluation noted the Veteran was totally and permanently disabled since October 1968.  However, the Veteran reported that he had been employed as recently as 2011 and this report is inconsistent with the other relevant evidence.  The private examiner that completed the April 2005 PTSD Disability Work Capability Evaluation, also completed a private psychiatric report in April 2005 that indicated the Veteran had impairment and decrease in work efficiency, but functioned satisfactorily.  At that time, the private examiner did not report total occupational and social impairment.  The private examiner's April 2005 PTSD Disability Work Capability Evaluation reports contradicted his April 2005 private psychiatric report and several other statements which document the Veteran's extensive work history.

A September 2007 private psychiatric report indicated that the Veteran continued to have difficulty getting along with and relating to most people outside his immediate family and had become more temperamental with people around him.  The Veteran reported frequent bad tempered rows and arguments with business partners and clients.  The Veteran also complained of increased forgetfulness and loss of working efficiency because of PTSD symptoms.  The report indicated an increased deficiency in work performance, but the Veteran was still employed at the time.

A September 2009 private examination report indicated that the Veteran usually worked on projects and last worked in December 2008.  He usually worked on 1 to 4 projects per year in water engineering.  The Veteran stated that he had usually been able to complete work on projects but most employers would not rehire him because he was argumentative and irritable, and did not get along with coworkers very well.  However, on the Veteran's October 2015 formal TDIU application, he reported full-time employment from February 2008 to January 2009 with the same employer.

A February 2012 private report indicated that there was an occasional decrease in the Veteran's work efficiency and intermittent periods to perform occupational tasks although the Veteran reportedly continued to generally function satisfactorily with normal routine behavior, self-care and conversation.  The examiner also indicated that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or worklike setting.

In an August 2012 report, the Veteran's private physician identified only an occasional decrease in work efficiency and intermittent periods to perform occupational tasks although the Veteran continued to generally function satisfactorily with normal routine behavior, self-care, and conversation.

A Review PTSD DBQ dated September 15, 2015 indicated the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  However, the examiner did not find total occupational and social impairment and noted that the Veteran was capable of managing his own financial affairs.

In April 2017, the AOJ requested SSA records and received a negative reply.

In April 2017, the AOJ requested evidence and information from the Veteran's last employer, but received no response.  The AOJ sent a follow up request to the employer in May 2017 and again received no response.

Also, in April 2017, the AOJ requested that the Veteran complete and submit VA authorizations so that VA could obtain treatment records on his behalf from treatment providers the Veteran had identified, specifically, Drs. P.W., S.J., S.K., P.S., W.K., K.S., and J.B.  The Veteran did not submit any such authorizations and thus, none of the treatment records have been obtained and associated with the record.   

In May 2017, the AOJ scheduled the Veteran for a VA psychiatric examination to evaluate the current level of severity of the Veteran's service-connected PTSD and to comment on the effect the Veteran's service-connected disabilities have on his ability to function in an occupational environment.  The Veteran failed to report to the examination.  The Veteran did not provide good cause for his failure to report.

The Veteran did not submit reports from his former employers regarding his past employment, despite repeated attempts by VA to obtain such information.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation.

The Veteran stated that his service-connected disabilities prevent him from obtaining and maintaining full-time employment.  He has reported that he last was gainfully employed in 2011.  However, the February 2012 and August 2012 private reports indicated that there was an occasional decrease in the Veteran's work efficiency and intermittent periods to perform occupational tasks although the Veteran reportedly continued to generally function satisfactorily with normal routine behavior, self-care and conversation.  While there was also medical and lay evidence that the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or worklike setting, his PTSD was not found to result in total occupational and social impairment.  While, the September 15, 2015 indicated the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, the examiner did not conclude that the Veteran had total occupational and social impairment.  Further, in an attempt to gather relevant information to assess the severity of the Veteran's PTSD, the AOJ attempted to obtain the Veteran's treatment records, information from his last employer, and a current VA examination.  The Veteran has not provided signed releases for the treatment records or provided assistance in obtaining information from his last employer, and failed to report for the scheduled VA examination.  The duty to assist a claimant in the development of evidence pertinent to a claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  See Id.   

TDIU benefits are only warranted, if the claimant is prevented from working due to service-connected disabilities, and are not applicable if the Veteran can still work, even if it is difficult to do so.  To the extent the service-connected disabilities affect the Veteran's earning capacity; the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Based on the foregoing, and in light of the Veteran's employment history, educational level, and documented severity of the Veteran's PTSD, the Board is unable to conclude at this time that a TDIU is warranted in this case.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for PTSD from May 6, 2003 to April 19, 2005, in excess of 30 percent from April 20, 2005 to September 16, 2007, in excess of 50 percent from September 17, 2007 to September 14, 2015, and in excess of 70 percent from September 15, 2015; is denied.

Entitlement to a TDIU is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


